UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): FEBRUARY 24, 2009 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-13368 37-1103704 (State of other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1515 CHARLESTON AVENUE MATTOON, IL 61938 (Address of principal executive offices) (Zip Code) (217) 234-7454 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On February 24, 2009, First Mid-Illinois Bancshares, Inc. (“the Company”) entered into an Executive Employment Agreement, effective February 24, 2009 and continuing for three years, until February 29, 2012, with Eric S. McRae under which Mr. McRae agrees to serve as Executive Vice President and Chief Credit Officer of First Mid Bank (the “McRae Agreement”).Under the McRae Agreement, Mr. McRae will receive an annual base salary of $160,000 and willcontinue to participate in the Company’s Incentive Compensation Plan and Deferred Compensation Plan.The McRae Agreement also provides Mr.
